             Case 3:20-mj-70695-MAG Document 17 Filed 07/28/20 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 COLIN C. SAMPSON (CABN 249784)
   450 Golden Gate Avenue, Box 36055
 5 San Francisco, California 94102-3495
   Telephone: (415) 436-7200
 6 FAX: (415) 436-7234
          Colin.Sampson@usdoj.gov
 7
   Attorneys for United States of America
 8
   ADAM G. GASNER (CABN 201234)
 9 Law Office of Adam G. Gasner
   345 Chambers Street, Law Chambers Bldg.
10 San Francisco, CA 94102
   Phone: (415) 782-6000
11 Fax: (415) 782-6011
          Adam@gasnerlaw.com
12
   Attorney for Scott A. Wilson
13
                                   UNITED STATES DISTRICT COURT
14
                                 NORTHERN DISTRICT OF CALIFORNIA
15
                                       SAN FRANCISCO DIVISION
16
    UNITED STATES OF AMERICA,                    ) CASE NO. 3:20-70695 MAG
17                                               )
           Plaintiff,                            ) STIPULATED MOTION FOR
18                                               ) EXCLUSION OF TIME PURSUANT
                   v.                            ) TO THE SPEEDY TRIAL ACT AND
19                                               ) F.R.C.P. 5.1(d)
    SCOTT A. WILSON,                             )
20                                               )
           Defendant.                            )
21 ______________________________________ )

22         The United States of America, represented by Benjamin Kingsley and Colin Sampson, and
23 Defendant Scott Wilson (“Defendant”), represented by Adam G. Gasner, hereby STIPULATE and

24 AGREE as follows:

25         The Complaint against defendant Scott Wilson was filed on June 2, 2020, and unsealed on June
26 26, 2020. Dkt. Nos. 1, 4. Defendant was arrested and arraigned on June 26, 2020, in the Northern

27 District of Texas, and released. Defendant appeared on Monday, July 20, 2020, before U.S. Magistrate

28 Judge Sallie Kim and was arraigned. A further status regarding Defendant’s bond conditions was held

                                                      1
30
              Case 3:20-mj-70695-MAG Document 17 Filed 07/28/20 Page 2 of 3




 1 on Monday, July 27, 2020.

 2          Defendant has made a discovery request and the United States is in the process of providing

 3 discovery to Defendant. The parties now stipulate and agree that additional time is necessary for

 4 continuity of counsel and for counsel for the defendant to effectively prepare regarding the allegations in

 5 the Complaint and consult with defendant before further proceedings in this matter. As a result, the

 6 defendant consents and the parties jointly move the Court to exclude time for a preliminary hearing or

 7 indictment, and for trial from July 27, 2020, to September 28, 2020, pursuant to the Speedy Trial Act, 18

 8 U.S.C. §§ 3161(b), (h)(7)(A), and (h)(7)(B)(iv), and Federal Rule of Criminal Procedure 5.1(d), at the

 9 consent of the defendant and for continuity of defense counsel and effective preparation, taking into
10 account the exercise of due diligence.

11          Defendant further consents to appearance at the September 28, 2020 hearing by video

12 teleconference pursuant to Rule 5(f).

13                                                     Respectfully submitted,

14                                                     DAVID L. ANDERSON
                                                       United States Attorney
15
     Dated: July 27, 2020.                             /s/ Colin Sampson
16                                                     COLIN SAMPSON
                                                       Assistant United States Attorneys
17
                                                       Attorneys for the United States of America
18
     Dated: July 27, 2020.                            /s/ Adam G. Gasner
19                                                    ADAM G. GASNER
                                                      Law Office of Adam G. Gasner
20
                                                       Attorney for Defendant Scott Wilson
21

22

23

24

25

26

27

28

                                                        2
30
              Case 3:20-mj-70695-MAG Document 17 Filed 07/28/20 Page 3 of 3




 1

 2

 3

 4

 5

 6

 7

 8
                                     UNITED STATES DISTRICT COURT
 9
                                   NORTHERN DISTRICT OF CALIFORNIA
10
                                         SAN FRANCISCO DIVISION
11
      UNITED STATES OF AMERICA,                           )   CASE NO. 3:20-70695 MAG
12                                                        )
             Plaintiff,                                   )   [PROPOSED] ORDER EXCLUDING
13                                                        )   TIME PURSUANT TO THE SPEEDY
                     v.                                   )   TRIAL ACT AND F.R.C.P. 5.1(d)
14                                                        )
      SCOTT A. WILSON,                                    )
15                                                        )
            Defendant.                                    )
16    ______________________________________              )

17          Pursuant to the consent and stipulation of defendant Scott Wilson and his counsel, and The

18 United States of America and its counsel, and for good cause shown,
19          IT IS ORDERED THAT time under the Speedy Trial Act and Federal Rule of Criminal

20 Procedure 5.1 as to the Scott Wilson is excluded from July 27, 2020, until September 28, 2020, pursuant

21 to 18 U.S.C. §§ 3161(b), (h)(7)(A) and (B)(iv) and Federal Rule of Criminal Procedure 5.1(d), at the

22 consent of the Defendant and for continuity of defense counsel and effective preparation, taking into

23 account the exercise of due diligence. It is further

24          ORDERED THAT the Defendant may appear by video teleconference at the hearing on

25 September 28, 2020, pursuant to Federal Rule of Criminal Procedure 5(f).

26          IT IS SO ORDERED.

27          Dated: July 28, 2020                 _____________________________________________
                                                 THE HONORABLE SALLIE KIM
28                                               UNITED STATES MAGISTRATE JUDGE

                                                          3
30
